Citation Nr: 1704976	
Decision Date: 02/17/17    Archive Date: 02/24/17

DOCKET NO.  13-15 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent for an anxiety disorder not otherwise specified with features of posttraumatic stress disorder (PTSD), prior to July 17, 2014.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and S. C. 


ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel 
INTRODUCTION

The Veteran served on active duty from September 1970 to September 1974 and from March 1978 to May 1986.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

The record before the Board consists of the Veteran's electronic records located within the Veterans Benefits Management System (VBMS) and Virtual VA.

In May 2015, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

In a May 2016 decision, the Board increased the Veteran's disability rating for his anxiety disorder not otherwise specified with features of PTSD from 10 to 30 percent disabling prior to July 17, 2014.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  The Court vacated and remanded this issue back to the Board pursuant to a December 2016 Court Order based on a November 2016 Joint Motion for Partial Remand (JMR).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Prior to July 17, 2014, manifestations of the Veteran's anxiety disorder not otherwise specified with features of PTSD most nearly approximated occupational and social impairment with reduced reliability and productivity.



CONCLUSION OF LAW

Prior to July 17, 2014, the criteria for an initial disability rating of 50 percent, but no higher, for an anxiety disorder not otherwise specified with PTSD features have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Codes 9411, 9413 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016).

VA's duty to notify was satisfied by a letter dated July 2011.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

With respect to the duty to assist, the Veteran's service treatment records, Social Security Administration (SSA) records, and VA outpatient treatment records have been obtained.  There is no indication there are any outstanding relevant private treatment records necessary to decide this appeal.  Moreover, the Veteran has been afforded an adequate VA examination during the period on appeal.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Specifically, the October 2011 VA examiner performed a physical examination of the Veteran, took into account the Veteran's statements and treatment records, and provided adequate information required for rating purposes.

The Board recognizes the Veteran's assertion that he minimized his psychiatric symptoms at his October 2011 VA examination and that he could not discuss his PSTD with a stranger in a brief interview.  Nonetheless, the Board finds this assertion does not rise to the level of clear evidence challenging the competency of the examiner, and determines that the examination provided the information necessary to rate the severity of the Veteran's disability under the rating criteria.  See Sickels v. Shinseki, 643 F. 3d 1362, 1365-66 (Fed. Cir. 2011).  Moreover, the Board has considered the Veteran's statements in this regard in assigning the 50 percent disability rating for the entire period on appeal.

The Veteran has not identified any additional, existing evidence that could be obtained to substantiate his claim.  The Board is also unaware of any such evidence.  Accordingly, the Board finds that VA has satisfied its duty to assist the Veteran.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. 473, 486 (2006).

Procedural History

By way of history, in an April 2012 rating decision, the RO granted service connection for an anxiety disorder not otherwise specified with PTSD features and assigned a noncompensable evaluation.  The Veteran disagreed with the assigned rating, and in an April 2013 Statement of the Case, the RO increased the Veteran's disability rating to 10 percent for the entire period on appeal.  The Veteran then perfected his appeal to the Board and in July 2015, the Board remanded the Veteran's claim to obtain outstanding VA treatment records and to provide the Veteran with a more recent examination to assess the severity of his psychiatric disorder.  The required development was accomplished and the Board finds its July 2015 remand directives were substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In a November 2015 rating decision, the Appeals Management Center (AMC) increased the Veteran's disability rating to 70 percent effective October 24, 2015, the date of an examination.  In a November 2015 Supplemental Statement of the Case, the AMC continued the previously assigned 10 percent disability rating prior to October 24, 2015, and continued the 70 percent disability rating thereafter.  

The Veteran's claim was returned to the Board and in a May 2016 decision, the Board increased the Veteran's disability rating for his psychiatric disorder to 30 percent disabling prior to July 17, 2014.  The Board also remanded the issues of a disability rating in excess of 10 percent beginning July 17, 2014, and prior to October 24, 2015, and in excess of 70 percent beginning October 24, 2015.  The Veteran appealed the Board's decision to the Court and the Court vacated and remanded this issue back to the Board pursuant to a December 2016 Court Order based on a November 2016 JMR.  Specifically, the Court found the Board erred by failing to obtain the Veteran's SSA records.  In its May 2016 decision, the Board noted that the Veteran's SSA records relating to unemployability, including due to a psychiatric disorder, were not relevant to the Veteran's disability rating for the period prior to July 17, 2014, because SSA found the Veteran was not entitled to monthly disability benefits until July 2014.  In its JMR, the parties noted that the SSA records reflect that while the Veteran was "entitled" to SSA benefits beginning in July 2014, it also found that he "became disabled" under SSA rules five months earlier, on January 27, 2014, the day the Veteran injured his shoulder.  Accordingly, the parties agreed that a remand was warranted to obtain and consider the Veteran's SSA disability records in connection with his claim for a disability rating in excess of 30 percent prior to July 17, 2014.

While the Veteran was in the process of appealing the instant claim to the Court, his SSA disability records were obtained and associated with the evidence of record.  Although the RO has not reviewed this evidence in the first instance in connection with the pending appeal, for the reasons set out below, the Board finds that a remand to do so would only cause undue delay, is not prejudicial to the Veteran, and therefore is not warranted.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).

The Veteran SSA disability application is dated June 2015; therefore, any statements the Veteran makes in that application with regard to his psychiatric disorder are nearly one year outside the appeal period.  In his application, he indicated that he was disabled due to his physical and mental disabilities beginning January 27, 2014, the date he injured his shoulder.  While the alleged onset date is inside the appeal period, an August 2015 SSA Case Analysis form notes that the SSA lacked any psychological evidence dated from January 1, 2014, through April 22, 2015, but noted that the Veteran appeared to be seeing a "psych therapist" and nurse practitioner regularly.  There is also no evidence in the Veteran's SSA file for any psychiatric treatment prior to January 1, 2014.  Moreover, although the Veteran's June 2015 SSA application indicates he is disabled due to his physical and mental disabilities, as will be explained more fully below, the issue of a total disability rating based on individual unemployability (TDIU) was not raised at any time prior to July 17, 2014, which is the current period on appeal, and therefore this issue is not currently before the Board.  Therefore, the Board finds that the Veteran's SSA disability benefit records do not contain any pertinent evidence relating to the current claim on appeal.  All the evidence contained in the SSA disability benefit records relating to the Veteran's psychiatric disorder is dated subsequent to the appeal period, and not preceding it.  Accordingly, the Board finds it may continue with adjudication of the claim without prejudice to the Veteran.

Legal Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2016).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Psychiatric disorders, such as an anxiety disorder and PTSD, are all rated pursuant to the criteria under 38 C.F.R. § 4.130, Diagnostic Codes 9411, 9413.  General Rating Formula for Rating Mental Disorders (General Rating Formula).

Under the General Rating Formula, a 30 percent rating is assigned when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal, due to such symptoms as: depressed mood; anxiety; suspiciousness; weekly or less often panic attacks; chronic sleep impairment; or mild memory loss, such as forgetting names, directions, recent events.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory, e.g., retention of only highly learned material, forgetting to complete tasks; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating is assigned where there is objective evidence demonstrating occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A maximum 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene; disorientation to time and place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.

Symptoms listed in the General Rating Formula are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Accordingly, the evidence considered in determining the level of impairment under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in the diagnostic code.  See id.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment.  Id.  

When it is not possible to separate the effects of a nonservice-connected condition from those of a service-connected disability, reasonable doubt is resolved in the claimant's favor with regard to the question of whether certain signs and symptoms can be attributed to the service-connected disability.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).

The record contains Global Assessment of Functioning (GAF) scores assigned by mental health professionals who have evaluated the Veteran.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed.) (DSM-IV).  Effective August 4, 2014, VA amended the regulations regarding the evaluation of mental disorders by replacing references to DSM-IV with the fifth edition of the DSM (DSM-5).  See 38 C.F.R. § 4.125, amended by 79 Fed. Reg. 45099 (effective Aug. 4, 2014).  Although the DSM-5 no longer uses the GAF scale to assess functioning, the DSM-IV was in effect at the time the GAF scores of record were assigned.  Therefore, the Board will consider the various GAF scores of record in evaluating the Veteran's occupational and social functioning.  However, an examiner's classification of the level of psychiatric impairment, by word or by a GAF score, is not determinative of the VA disability rating to be assigned.  See VAOPGCREC 10-95, 60 Fed. Reg. 43186 (1995).  As such, in evaluating the severity of mental disorders, the disability rating is to be based on all of the evidence that bears on occupational and social impairment, rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  See 38 C.F.R. § 4.126 (2016) (emphasis added).  

A GAF score of 51 to 60 is illustrative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning.  A GAF score of 41 to 50 is assigned where there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 31 to 40 is defined as  some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant), or a major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A GAF score of 21 to 30 indicates behavior is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g. sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or inability to function in almost all areas (e.g., stays in bed all day; no job, home, or friends.).  A GAF score of 11 to 20 reflects some danger of hurting self or others (e.g., suicidal attempts without clear expectation of death; frequently violent; manic excitement) or occasionally fails to maintain minimal personal hygiene (e.g., smears feces) or gross impairment in communication (e.g., largely incoherent or mute).  See DSM-IV.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Although all the evidence has been reviewed, only the most relevant and salient evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).


Factual Background and Analysis

Prior to July 17, 2014, the Veteran believes manifestations of his psychiatric disorder are more severe than the currently assigned 30 percent rating contemplates.

At an October 2011 VA PTSD examination, the Veteran denied a mental health history and indicated he had never sought psychiatric treatment or been on any psychiatric medication.  He stated that after a discussion with a veterans' service representative recently, he came to believe his sleep difficulties and avoidance of water may be due to his experiences during active duty service.  The Veteran reported sleeping five to six hours a night with middle insomnia secondary also to sleep apnea.  He indicated he woke up two to three times a week for unknown reasons for feeling "hot."  About two to three times a month he awoke feeling anxious and like he was choking or "trying to get out of something."  The Veteran's fitful sleep has caused minimal social interference with his wife, such that they had to buy a king bed to prevent injury.  The Veteran reported that he has not scuba dived since leaving active duty service and that he avoids water.  Although his home is near the water, he indicated he does not go in above his knees and is unable to teach his grandchildren how to swim.  The Veteran acknowledged being very close to his three adult children and having a wide social network, including a dozen friends, family, and community members.  He indicated he had been married for 36 years and described his relationship with his wife as "close."  The Veteran reported working as a heavy equipment operator part time for the past ten years and that prior to that he worked as a fire protection engineer in the sprinkler systems industry for 25 years before the company shut down.  He acknowledged getting along with others and not having any difficulties with performing his job or career and stated, "I'm an extrovert and love people and kids."  The Veteran noted that he was vigilant in the operation of heavy equipment, particularly when he felt drowsy because of sleep difficulties.  The examiner diagnosed an anxiety disorder not otherwise specified with PTSD features and found that while the Veteran's psychological disorder caused anxiety and chronic sleep impairment, the Veteran's symptoms were not severe enough either to interfere with occupational and social functioning or to require continuous medication.

In April 2012, the Veteran sought an evaluation at VA for his psychiatric symptoms, where he reported poor concentration, disturbed sleep, difficulty with short term memory, fear of drowning, nightmares of drowning, irritability, and isolation. The Veteran and his wife reported that he did not have any friends and had few social contacts and the Veteran stated that "the only thing that keeps [him] going is [his] wife."  He stated he generally got along with his family and his wife reported that he was good with his grandchildren, but that his irritability was unpredictable at times.  The Veteran reported getting about four hours of continuous sleep each night and indicated he typically awoke a few times at night and that it would take him a couple hours to fall asleep again.  The Veteran denied past or current homicidal ideations and denied current suicidal ideations, planning, preparation, or intent; he also denied a history of past suicidal attempts.  The examiner assigned a GAF score of 55.  Later that month, the Veteran acknowledged a history of suicidal ideations and planning and stated that he had intermittent thoughts of killing himself by driving into a tree or a truck.  There were times where he has driven around town and considered driving into a tree, but has not done so.  The Veteran cited suicidal protective factors as his wife and grandchildren and indicated he had not attempted suicide because it felt like a "permanent solution to a temporary problem."  The Veteran denied panic attacks, obsessions, compulsions, and auditory and visual hallucinations.  The examiner assigned a GAF score of 45.  A few days later, he reported feeling suicidal ideations the week before for approximately one hour, but was helped by his wife who noticed something was wrong.  He was again assigned a GAF score of 45.

Beginning April 2012, the Veteran began to receive mental health treatment at VA in the form of individual counseling, group counseling, and symptom/medication management sessions.  At these appointments, the Veteran was consistently alert and oriented as to person, place, and time.  His hygiene and grooming were consistently appropriate, he was pleasant and cooperative, and he maintained good eye contact.  Thought process was typically linear, relevant, and goal-directed, and although the Veteran had difficulty organizing his thoughts at times, no delusional thought content, auditory or visual hallucinations were ever noted or reported.  Insight and judgment were apropriate, memory was intact, and speech was normal and clear.  Mood was typically anxious or depressed and affect was typically neutral, although sometimes anxious.  At his individual counseling sessions, the Veteran's treatment focused on his fear of water and his aversion to being in crowds; he participated in cognitive behavioral therapy and exposure therapy.

In July 2012, the Veteran reported waking up sweating with vidid nightmares almost nightly.  He indicated he had a "short fuse" and reported one episode of irritability at work where he almost hit a coworker and almost lost his job.  The Veteran acknowledged trying to control his road rage, intrusive thoughts, isolation, and hypervigilance.

In an October 2012 PTSD screening, the Veteran reported his psychiatric symptoms made it "somewhat difficult" to do his work, take care of things at home, or get along with people.  He endorsed  "mild frustration" with co-workers and family and no real changes in irritability.  His sleep remained interrupted and he endorsed nightmares.  The Veteran denied suicidal ideation in July, October, November, and December 2012.  In December 2012, the Veteran reported feeling less edgy and more in control of his anger and irritability; he also acknowledged better sleep and felt he had less nightmares.  GAF scores ranged from 50 to 55 from October through December 2012 and from 55 to 57 from January to November 2013.  In March 2013, the Veteran reported feeling edgy on occasion, but indicated he felt generally more in control of his anger and irritability, despite feeling triggered by recent news of a stranded news ship.  He denied a history of suicidal ideation or current fleeting passive thoughts of self-harm.

In May 2013, the Veteran discussed his attempts to overcome his fear of water; he focused on sitting close to a lake and visiting a boat launch.  Later that month he continued his exposure therapy by walking to the beach, which made him quite anxious.  He described an incident where a dog jumped at the Veteran, knocking him down, and shaking water on him, causing him to feel agitated and anxious.  He kicked the dog and reported a fistfight with the dog's owner, although the dog's owner then leashed his dog and left.  The Veteran reported considerable anxiety after this event, but intended to continue attempting to walk on the beach.

In June 2013, the Veteran was able to sit fifteen feet from a lake, which involved his fear of water, and to sit in a crowded parking lot, which related to his fear of crowd.  The Veteran's treatment provider described his occupational functioning as occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with normal routine behavior, self-care, and conversation.  Notably, this description is congruent with the criteria for a 30 percent disability rating, as described in the Rating Schedule.  Later that month, the treatment provider suggested lessening the frequency of appointments because the Veteran was able to navigate and adjust exposure on his own.  

In July 2013, the Veteran turned down a job offer because it required him to use a crane on a pier over water.  He felt depressed about his inability to take this job, but continued to work on his fear of water, including walking up to the water on the beach.  He indicated he felt somewhat empowered with the progress he had made.  The Veteran indicated he felt ok and that his mood was up and down; there were some occasions where he felt edgy, although he felt he was generally more in control of his anger/irritability.

In August 2013, the Veteran was able to visit a maritime museum with his family, including a room containing Coast Guard mishaps, and was able to take his grandchildren fishing at a lake near his home.  He also attended a barbeque with his family where Coast Guard officers asked him about his experiences on the sinking ship in service and he also went to several crowded venues.  He had to leave two of these venues early, but felt good about his progress.

In November 2013, the Veteran noted that the anniversary of the sinking ship was the previous week and that he experienced a vivid nightmare.  In December 2013, the Veteran stated he continued to feel depressed, despite making progress in therapy.  He acknowledged thoughts of killing himself, but indicated he would not carry them out.  That same month he indicated he was able to recover more quickly from nightmares and intrusive thoughts because he was quick to realize the events were not currently happening.  The Veteran identified one of his strengths as having a strong marriage/partnership.

In January 2014, the Veteran experienced reduced intensity of nightmares and reported his other symptoms had improved somewhat.  He denied current fleeting passive thoughts to self harm as well as suicidal or homicidal ideations.  His GAF score was 55.  He reported an incident where he "blew up" at his nephew over the weekend; he stepped away from the situation for fifteen minutes and when he went  back he was no longer angry.

In March 2014, the Vetrean acknowledged fleeing thoughts of "not being here," but denied active suicidal or homicidal ideations that day.  He reported anxiety, intrusive thoughts, and hypervigilence, which caused him to avoid crowds.  He felt generally more in control of his anger and irritability and noted occasional road rage.  His GAF score was 55.  In June 2014, the Veteran continued to report anxiety, intrusive thoughts, and hypervigilance, although he felt generally more in control of his anger and irritability.  He acknowledged occasional nightmares and occasional road rage.

Following a thorough review of the evidence, the Board finds that prior to July 17, 2014, the Veteran's disability picture associated with his service-connected psychiatric disorder at times more nearly approximated the criteria for a 30 percent disability rating and at other times more nearly approximated the criteria for a 50 percent disability rating.  38 C.F.R. § 4.130.  However, the Board cannot discern distinct periods of time where one rating would be more appropriate than another.  Accordingly, affording the Veteran the benefit of the doubt, the Board finds a disability rating of 50 percent, but no higher, is appropriate for the entire period on appeal prior to July 17, 2014, which represents symptoms indicative or reduced reliability and productivity.

A disability rating in excess of 50 percent is not warranted.  Although often anxious, the Veteran has not been in a continuous anxious state that it has affected his ability to function independently, appropriately, and effectively.  The Veteran has identified that he has road rage and that at times he has impaired judgment and impulse control; however, he has consistently described his irritability as generally under control.  While the Veteran's sleep is disturbed by nightmares, there is no indication that the frequency and extent of this disturbance causes significant impairment in functioning.  The Veteran has generally been able to participate in the lives of his family members in spite of his limitations, including attending events such as barbeques and picnics.  For the most part, his psychiatric symptoms have not significantly limited his ability to work, with the notable exception of a single position he turned down due to its proximity to water.  The record does not reflect the Veteran has exhibited gross impairment in thought processes or communication, delusions, or hallucinations.  He has been able to perform all activities of daily living and his appearance and hygiene have always been good.  The Veteran has indicated his wife is supportive and that they have a good relationship.  Although the Veteran admitted his grandchildren called him "crazy grandpa" because of his temper, the evidence does not reflect that he has a poor relationship with them and he regularly sees them and participates in activities with them.

The Board acknowledges that the Veteran has at times experienced fleeting suicidal ideations; however, this alone is not sufficient to warrant the next higher 70 percent rating.  Although the criteria under the 70 percent rating lists suicidal ideations as one of the symptoms, symptoms listed in the General Rating Formula are not intended to constitute an exhaustive list and are intended to service as examples.  Mauerhan, 16 Vet. App. at 442.  The evidence considered in determining the level of impairment under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in the diagnostic code; instead, VA considers all symptoms of a claimant's condition that affect his level of occupational and social impairment.  While the Board finds the Veteran to be credible and is sympathetic to his situation, the evidence does not reflect that his suicidal ideations have caused more than occupational and social impairment with reduced reliability and productivity.

Overall, the Veteran's psychiatric disorder is best described as being productive of occupational and social impairment with reduced reliability and productivity as opposed to occupational and social impairment with deficiencies in most areas.  This finding is consistent with the Veteran's assertions that he minimized his symptoms at the October 2011 VA examination due to his discomfort with discussing his mental health with an individual with whom he was unfamiliar.

As previously noted, while GAF scores are not the sole basis for assigning a disability rating, they do provide a clinical indicator of a patient's functional ability and are an important consideration in rating a psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  The GAF scores assigned during the period on appeal were usually around 55, which reflect moderate difficulty functioning, although in April 2012 were 45, which reflect more serious difficulty functioning.  As previously noted, GAF scores are not dispositive and the Board takes into account the entire disability picture when assigning a rating.  In that regard, the Board finds the Veteran's symptoms, as documented in treatment records, provide more probative evidence to determine the Veteran's disability level than the assigned GAF scores.

Consideration has also been given to assigning staged ratings; however, the Board has determined that the criteria for a rating in excess of 50 percent have not been met at any time during the period on appeal.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

The Board has considered the Veteran's lay statements with regard to his claim and finds that his statements regarding the symptoms he experiences are competent evidence because this requires only personal knowledge.  See 38 C.F.R. § 3.159(a); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Board also finds the Veteran to be credible.  However, the Veteran's statements are not competent evidence to identify a specific level of disability to the appropriate diagnostic codes as this requires specialized education, training or experience.  See 38 C.F.R. § 3.159(a).

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2016).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2016).  The threshold factor for extraschedular consideration is a finding that the established schedular criteria are inadequate to describe the severity and symptoms of the claimant's disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluations are, therefore, adequate, and no referral is required.  Id.  If, however, the schedular rating is inadequate to evaluate a Veteran's disability picture and that picture has related factors such as "marked interference with employment" and "frequent periods of hospitalization," to render impractical the application of the regular schedular standards, the case must be referred to the Under Secretary of Benefits or the Director of Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  38 C.F.R. 3.321(b)(1).

In this case, the manifestations of the Veteran's service-connected psychiatric disorder, as discussed above, are contemplated by the schedular criteria and the Veteran's disability picture is not so unusual or exceptional in nature as to render the assigned 50 percent rating inadequate.  Ratings in excess of that assigned are provided for more severe psychiatric symptoms, but the medical evidence reflects that those symptoms are not present.  There is no evidence of an exceptional or unusual disability picture pertaining to the Veteran's psychiatric disorder to render impractical the application of the regular schedular standards, and therefore, the criteria for referral for an extraschedular rating have not been met.  38 C.F.R. § 3.321(b)(1).

In addition, a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014).  In this case, however, neither the Veteran nor the record has raised this contention.  Yancy v. McDonald, 27 Vet. App. 484, 495 (2016).

Prior to July 17, 2014, while the Veteran has reported and the Board acknowledges that his psychiatric disorder has caused him difficulty with work, he has not claimed that it has rendered him unable to work.  Accordingly, the issue of entitlement to TDIU is not before the Board.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that a TDIU claim is part and parcel of an increased rating claim only when it is raised by the record).  The Board also notes that in May 2016 the Board remanded the issue of entitlement to TDIU, and that issue is in the process of being developed and will be readjudicated by the Agency of Original Jurisdiction.  If entitlement to TDIU is not granted at that level, the issue will be returned to the Board for further appellate review and will be the subject of a separate Board decision.

In reaching the instant decision, the Board has afforded the Veteran the benefit of doubt in finding that a 50 percent disability rating is more appropriate than a 30 percent rating for the entire period on appeal.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 54.


ORDER

Prior to July 17, 2014, an initial disability rating of 50 percent, but no higher, for an anxiety disorder not otherwise specified with PTSD features is granted, subject to the laws and regulations governing the payment of monetary benefits.




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


